The respective attorneys for the parties have, on this appeal from an order of the Supreme Court, Nassau County, dated December 17, 1974, agreed, by two stipulations dated May 2, 1975, and made at a conference in this court, that said order be modified in a manner as set forth in said stipulations, which agreement was orally confirmed by said attorneys on May 14, 1975. In accordance with the foregoing, the order is modified (1) by reducing the changed alimony provision by $5 per week, i.e., to $55 per week, and reducing the changed child support provision as to each of the children Steven and Paul by $2.50, i.e., to $32.50 per week for each of them (leaving the provision for the third child at $35 per week); and (2) by adding thereto a provision that defendant shall pay the accrued arrears from January 6, 1975, plus the $250 counsel fee award, at the rate of $35 per week by check payable to Siben & Siben, Esqs., plaintiffs attorneys. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.